                                                                              United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                    IN THE UNITED STATES DISTRICT COURT                               May 28, 2021
                        SOUTHERN DISTRICT OF TEXAS                                 Nathan Ochsner, Clerk

                              HOUSTON DIVISION

SHARNEZ KAVONN (LIPSCOMB) HAGER,              §
Plaintiff,                                    §
                                              §
V.                                            §      CIVIL ACTION NO. 4: 19-cv-595
                                              §
CHILLI'S BAR & GRILL,                         §
Defendant.                                    §

                     ORDER ADOPTING MAGISTRATE JUDGE'S
                     MEMORANDUM AND RECOMMENDATION


        Having reviewed the Magistrate Judge's Memorandum and Recommendation dated May 10,
2021 (ECF 76) and the objections thereto (ECF 78), the cou1i is of the opinion that said
Memorandum and Recommendation should be adopted by this court.
        It is therefore ORDERED that the Magistrate Judge's Memorandum and Recommendation
is hereby ADOPTED by this court. Costs will be taxed in the amount of $6,783.93.
        SIGNED at Houston, Texas this   2   8-AA    day of May, 2021.




                                                           SIM LAKE
                                            SENIOR UNITED STATES DISTRICT JUDGE
